Citation Nr: 1211731	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an extraschedular evaluation(s) of increased disability for service-connected disorders of the low back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to December 2001. 

The issue of the Veteran's entitlement to an extraschedular evaluation of increased disability involving her service-connected low back disorder(s) was most recently before the Board of Veterans' Appeals  (Board) in March 2011, at which time it was remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, through VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the requested actions, the case has since been returned to the Board for further review. 

The record further reflects that the Veteran was afforded a videoconference hearing in April 2007 before a Veterans Law Judge of the Board, who has since retired.  The Veteran was advised of this fact through the Board's correspondence of October 2010, wherein she was also offered an additional Board hearing before a Veterans Law Judge who would decide the merits of the claims advanced.  She was further informed that, if she failed to respond within 30 days, it would be assumed that she did not desire an additional hearing.  Inasmuch as no response was received within the allotted time period, the Board will assume that the Veteran waives her right to a further hearing. 


FINDING OF FACT

In an adequate and accurate July 2010 Advisory Opinion, the Director of Compensation and Pension Service determined that there was no evidence that the disability picture presented for the Veteran's low back disabilities, which included status post L4 laminectomy and partial laminectomy L3 and L4 with lumbar strain, radiculopathy of the left lower extremity, and a residual scar was not adequately contemplated by the rating schedule.


CONCLUSION OF LAW

The criteria for entitlement to an extraschedular evaluation(s) of increased disability for service-connected disorders of the low back have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in June 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims for increased ratings, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also informed the Veteran as to how VA assigns disability ratings and stated specifically that VA could assign a disability level other than the levels found in the schedule for a specific condition, if the Veteran's impairment was not adequately covered by the schedule.  While this notice was provided after the initial adjudication of the Veteran's claims, they were thereafter readjudicated on a number of occasions, most recently in a May 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him a physical examination in August 2003, September 2004, June 2005, January 2006, and January 2007.  In conjunction with this appeal, the Veteran's claim was referred to the Director of Compensation and Pension for a determination as to entitlement to higher disability ratings related to the Veteran's low back on an extraschedular basis.  As is explained in more detail below, the Board finds that the opinions provided by the Director in July 2010 are an adequate basis for deciding the Veteran's claim.

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  As such, the Board will now turn to the merits of the Veteran's claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In this case, the schedular ratings assigned to the Veteran's lumbar spine and left lower extremity were decided in a July 2008 Board decision that also awarded service connection for the Veteran's scar.  The RO implemented the Board decision in an August 2008 rating decision, and the Veteran did not appeal.  In that same Board decision, however, the Veteran's ratings, on an extraschedular basis, were remanded.  Therefore, this is the only issue before the Board.

The criteria of § 3.321(b) (1) (2011) provide that, in exceptional cases, where the schedular evaluations are found to be in adequate, VA is authorized to approve an extraschedular evaluation due to the service-connected disabilities.  This shall occur in cases where the record presents such "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular rating schedule standards."  Id.  The first stop in an extraschedular analysis is to determine whether the schedular criteria adequately contemplate the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service.  See 38 C.F.R. § 4.16(b) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

In this case, the Board made a determination in July 2008 that referral of the Veteran's low back disability ratings for extraschedular consideration was needed.

In July 2010, the Director of Compensation and Pension provided an Advisory Opinion on this matter.  The Director correctly noted the ratings assigned to the Veteran's disabilities of the low back, as well as all ratings applicable to these disabilities.  He then accurately detailed several pieces of lay and medical evidence of record that referenced the impact of the Veteran's low back disabilities on her ability to work and one emergency room visit in July 2006.  With regard to her rating for status post laminectomy, the Director concluded that, while she was shown to have experienced occupational impairment related to this disability, there was no definitive evidence in the record to verify that the disability picture presented in the record was not adequately contemplated by the rating schedule.  The Director determined that the same was true for the service-connected left lower extremity and scar disabilities.

This opinion was provided based upon a review of the record in July 2010.  Since July 2010, additional evidence regarding the Veteran's disabilities has been added to the record.  The VA and private outpatient medical records only detail the Veteran's symptoms and do not reference her employability or hospitalizations.  Furthermore, they are duplicative and redundant of medical evidence that was previously of record.

The only record added to the claims file since the July 2010 Opinion that addresses the Veteran's employability is a November 2010 written statement from the Veteran's former employer.  In it, he notes that the Veteran worked in his pet store as a dog bather.  She often complained of back pain, which led to her leaving early and calling in sick.  She started as a full time employee but shortly changed to part time.  Even this was a struggle for her.  There was an instance when she strained her back while walking a dog and attended physical therapy.  After two years, the supervisor called the Veteran and asked if he could let her go.  She was released from the job in December 2005.

While this evidence is pertinent to the Veteran's claim for an extraschedular evaluation, the relevant information contained in it is duplicative of other evidence already of record prior to July 2010.  In fact, the Director specifically noted another statement from the Veteran's former employer, dated in April 2005, indicating that she started as a full time employee but had to decrease her hours.  The back pain she experienced working in this job had already been documented in that same April 2005 written statement.  Furthermore, the Veteran testified in April 2007 as to the incident at work that required physical therapy and stated that she no longer worked for that employer.  In an April 2006 written statement, the Veteran's supervisor noted that she often called in sick or was late to work due to her back.

The Board notes that there seems to be some conflicting evidence as to when the Veteran stopped working.  In the November 2010 written statement, the Veteran's employer stated that it was in December 2005.  However, in an April 2006 report, that same employer indicated that the Veteran was still working part time.  Nevertheless, the Director of Compensation and Pension knew that the Veteran was no longer working when he reviewed the claims file and issued the Advisory Opinion in July 2010.

Therefore, there is no reason to remand the claims file for the Director of Compensation and Pension to issue and additional or addendum opinion.  The July 2010 accurately reports the pertinent evidence of record, and any evidence added since that time is duplicative.

As stated above, the Board cannot award an extraschedular disability rating in the first instance.  Therefore, the Board remanded the Veteran's claim for referral to the Director of Compensation and Pension to make such a determination.  The Director determined that such an award is not warranted.  The Veteran has not asserted that there is any error in the July 2010 Advisory Opinion.  While her representative submitted additional evidence since that time, as discussed above, this evidence is either not pertinent to the issue decided herein or is duplicative of evidence already of record prior to July 2010.

The Veteran is certainly competent to report as to her symptomatology and personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges the Veteran's contentions but find that they do not render the opinion from the Director inadequate or inaccurate, such that a remand is necessary.  Specifically, the Veteran's contentions that she is unable to work due to her service-connected disabilities are well-documented in the record, which was reviewed by the Director of Compensation and Pension Service in conjunction with the issuance of the Advisory Opinion.  The Director did not indicate or suggest that the Veteran's contentions were not credible.  The conclusion of the Director was supported by an accurate recitation of the evidence of record.  As such, the Veteran's disagreement with the findings of the Advisory Opinion is not a basis to render the opinion inadequate.

As the Board may not make a determination of entitlement to an extraschedular disability rating in the first instance, and the Director of Compensation and Pension Service has provided an adequate and comprehensive Advisory Opinion, based upon an accurate review of the evidence of record, the preponderance of the evidence is against the claim for an extraschedular evaluation(s) of increased disability for service-connected disorders of the low back, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an extraschedular evaluation(s) of increased disability for service-connected disorders of the low back is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


